       Case 1:15-cv-00918-CCC Document 150 Filed 02/12/21 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN L. BROWN,                              :     Civil No. 1:15-CV-918
                                            :
      Plaintiff,                            :
                                            :     (Judge Conner)
            v.                              :
                                            :     (Magistrate Judge Carlson)
COMMONWEALTH OF                             :
PENNSYLVANIA, DEPT. OF                      :
CORRECTIONS, et al.,                        :
                                            :
      Defendants.                           :

                       MEMORANDUM AND ORDER

      I.    Factual Background

      The plaintiff, Dawn Brown, is a former employee of the Pennsylvania

Department of Corrections. In 2015, Brown brought a series of sweeping

workplace discrimination claims against her former employers. The instant case

was not Brown’s first lawsuit against the Department of Corrections. Previously in

2014, Brown had filed a sexual harassment lawsuit against her employer relating to

alleged acts of sexual harassment and retaliation which took place beginning in

2009. Brown v. Dep’t. of Corrections, Civil No. 1:14-CV-201. In 2017, the court

granted summary judgment in favor of all of the defendants, except one defendant




                                        1
       Case 1:15-cv-00918-CCC Document 150 Filed 02/12/21 Page 2 of 7




who had not been served by Brown. Brown then voluntarily dismissed her lawsuit

as to this remaining defendant.

      In the meanwhile, Brown filed this second workplace discrimination lawsuit

in 2015. This case has been pending for nearly six years. Over the span of this

longstanding litigation, the remaining claims in Brown’s lawsuit have been

narrowed considerably. At this juncture, Brown’s sole remaining legal claim is an

allegation that she was discharged in July of 2015 in retaliation for the exercise of

her First Amendment rights.

      Brown is now representing herself in this lawsuit, her previous counsel

having withdrawn due to irreconcilable conflicts with the plaintiff. (Docs. 104-

112). In this capacity, acting as her own counsel Brown has filed a spate of

motions, including a pleading styled as a motion for subpoenas. (Doc. 136). While

Brown indicates that she wishes to issue trial subpoenas with our assistance,

Brown does not identify who she intends to subpoena, or what relevant testimony

she may seek from these potential trial witnesses, information that would be crucial

to any informed understanding of the motion. Noting these shortcomings, the

defendants oppose the motion in its current form and recommend that the court

deny the motion without prejudice to renewal of the motion following a pre-trial

conference between the parties, at which time the parties could identify witnesses




                                         2
         Case 1:15-cv-00918-CCC Document 150 Filed 02/12/21 Page 3 of 7




and address these subpoena issues for the court in a fully informed fashion. (Doc.

144).

        Since Brown has not provided us with any of the information necessary to

making a determination regarding whether trial subpoenas should issue, we will

DENY this motion without prejudice to renewal in a proper format following the

pretrial conference of counsel.

        II.   Discussion and Order

        Several basic guiding principles inform our resolution of this discovery

dispute. At the outset, “Rule 45 of the Federal Rules of Civil Procedure establishes

the rules for discovery directed to individuals and entities that are not parties to the

underlying lawsuit. Fed. R. Civ. P. 45. A subpoena under Rule 45 ‘must fall within

the scope of proper discovery under Fed. R. Civ. P. 26(b)(1).’” First Sealord Sur. v.

Durkin & Devries Ins. Agency, 918 F. Supp. 2d 362, 382 (E.D. Pa. 2013) (quoting

OMS Invs., Inc. v. Lebanon Seaboard Corp., No. 08–2681, 2008 WL 4952445, at

*2 (D.N.J. Nov. 18, 2008)). Rule 26(b)(1) of the Federal Rules of Civil Procedure,

in turn, provides that:

        Unless otherwise limited by court order, the scope of discovery is as
        follows: Parties may obtain discovery regarding any nonprivileged
        matter that is relevant to any party’s claim or defense and proportional
        to the needs of the case, considering the importance of the issues at
        stake in the action, the amount in controversy, the parties’ relative
        access to relevant information, the parties’ resources, the importance
        of the discovery in resolving the issues, and whether the burden or
                                           3
       Case 1:15-cv-00918-CCC Document 150 Filed 02/12/21 Page 4 of 7




      expense of the proposed discovery outweighs its likely benefit.
      Information within this scope of discovery need not be admissible in
      evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1).

      Rulings regarding the scope of discovery permitted under Rule 26 also rest

in the sound discretion of the Court. Wisniewski v. Johns-Manville Corp., 812 F.2d

81, 90 (3d Cir. 1987). Therefore, a court’s decisions regarding the conduct of

discovery, will be disturbed only upon a showing of an abuse of discretion.

Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983). This far-

reaching discretion extends to rulings by United States Magistrate Judges on

discovery matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572,
      585 (D.N.J. 1997). When a magistrate judge’s decision involves a
      discretionary [discovery] matter . . . , “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United
      States, 943 F. Supp. 501, 502 (E.D. Pa. 1996)). Under that standard, a
      magistrate judge’s discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc’ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y. 1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a

                                        4
       Case 1:15-cv-00918-CCC Document 150 Filed 02/12/21 Page 5 of 7




      magistrate judge’s resolution of discovery disputes deserves
      substantial deference and should be reversed only if there is an abuse
      of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

      Rule 45 also confers broad enforcement powers upon the court to ensure

compliance with subpoenas, while avoiding unfair prejudice to persons who are the

subject of a subpoena’s commands. In this regard, it is well settled that decisions

on matters pertaining to subpoena compliance rest in the sound discretion of the

trial court and will not be disturbed absent a showing of an abuse of that discretion.

R.J. Reynolds Tobacco v. Philip Morris Inc, 29 F. App’x 880, 881 (3d Cir. 2002).

      However, the exercise of this discretion is governed by several

considerations. First, the trial subpoenas must seek information and evidence that

is relevant to the remaining issues in this case. In addition, Brown should

understand that plaintiff will be required to arrange for service of the subpoenas

and must tender the witness fee and the fees for any mileage allowed by law at the

time of service. See 28 U.S.C. § 1821; Fed. R. Civ. P. 45(b) (setting forth service

requirements). See also Canady v. Kreider, 892 F.Supp. 668, 670 (M.D. Pa. 1995)

(finding that there is no statutory provision authorizing a federal court to waive or

provide for payment of witness fees required by 28 U.S.C. § 1821(a), and

accordingly holding that “a litigant proceeding in forma pauperis is required to

tender witness fees as provided in § 1821 to effect service of subpoenas under Rule

                                          5
       Case 1:15-cv-00918-CCC Document 150 Filed 02/12/21 Page 6 of 7




45(b)(1)”); Lyons v. Beard, No. 3:07-CV-444, 2011 WL 3649977, at *2 (M.D. Pa.

Aug. 18, 2011).

      In this case, Brown has not identified any of the witnesses she wishes to

subpoena. Nor has she provided some proffer of relevance in support of this

motion for trial subpoenas. Further, she has not indicated whether she is prepared

to pay the fees associated with any trial subpoenas. Accordingly, due to the lack of

this critical information, we are not in a position to make any informed judgments

regarding this motion for trial subpoenas.

      Accordingly, IT IS ORDERED as follows:

      1. The motion for subpoenas (Doc. 136) is DENIED without prejudice to

         renewal following a pre-trial conference between the parties and counsel.

      2. On or before March 31, 2021 the parties shall conduct a pre-trial

         conference among themselves required by Local Rule 16.3 and identify

         all witnesses and exhibits they intend to present at trial. L.R. 16.3.

      3. Following this conference, on or before April 7, 2021, the plaintiff may

         renew her motion for subpoenas, but should identify those witnesses she

         wishes to subpoena at trial, advise us of any objections to particular

         witnesses, and provide a proffer of the relevant evidence which she seeks

         from these witnesses. The defendants may then lodge any objections to

         proposed subpoenas on or before April 14, 2021.

                                          6
 Case 1:15-cv-00918-CCC Document 150 Filed 02/12/21 Page 7 of 7




SO ORDERED this 12th day of February 2021.


                             S/Martin C. Carlson
                             Martin C. Carlson
                             United States Magistrate Judge




                               7
